FILED
                            NOT FOR PUBLICATION                                 MAY 26 2011

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-10205

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01163-DGC

  v.
                                                  MEMORANDUM *
LUIS ALBERTO PALOMARES-
GUZMAN, a.k.a. Jorge Santana,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    David G. Campbell, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Luis Alberto Palomares-Guzman appeals from his guilty-plea conviction and

53-month sentence for illegal re-entry after deportation, in violation of

8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738 (1967),


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Palomares-Guzman’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

      Accordingly, counsel’s motion to withdraw is GRANTED, and the district

court’s judgment is AFFIRMED.




                                          2                                    09-10205